                  Office of the Chapter 13 Standing Trustee
                                  Isabel C. Balboa, Chapter 13 Standing Trustee†
Jane L. McDonald, Counsel                                                                                   Kelleen E. Stanley*
Raymond H. Shockley, Jr. Staff Attorney                                                                       Jennie P. Archer*
Jennifer R. Gorchow, Staff Attorney                                                                      Lu'Shell K. Alexander*
                                                                                                       *Certified Bankruptcy Assistant
                                                                                             †Fellow, American College of Bankruptcy



                                                      March 01, 2019
JOSETTE M. GARRETT
READUS D. GARRETT
223 SWEDES RUN DRIVE
RIVERSIDE, NJ 08075

         RE:            DEBTOR(S):        JOSETTE M. GARRETT & READUS D. GARRETT
                        CASE NO.:         17-21500-ABA
                        CONFIRMED:        02/14/2018

                   NOTICE TO FILE ANNUAL STATEMENT OF INCOME AND EXPENSES
                                 PURSUANT TO 11 U.S.C. §521(f)(4)(b)

Pursuant to 11 U.S.C. §521(f)(4)(b):

     At the request of the court, the United States Trustee, or any party in interest…..a debtor who is an
individual shall file with the court

         in a case under chapter 13 -

         annually after the plan is confirmed and until the case is closed, not later than the date that is 45
         days before the anniversary of confirmation of plan;

         a statement, under penalty of perjury, of the income and expenditures of the debtor during the tax
         year of the debtor most recently concluded before such statement is filed under this paragraph,
         and of the monthly income of the debtor, that shows how income, expenditures, and monthly
         income are calculated.

As the Trustee, I am a party in interest and request that the debtor(s) file the required Amended Schedules
I and J and provide proof of current income on or before 45 days to the anniversary date of the
confirmation of the plan. Failure to timely file the annual statement may result in the Trustee seeking to
dismiss or modify debtor(s)’ chapter 13 plan.

                                                                            Very truly yours,
                                                                            /s/ Isabel C. Balboa
                                                                            Isabel C. Balboa
                                                                            Chapter 13 Standing Trustee


cc: BRAD J. SADEK, ESQUIRE


Cherry Tree Corporate Center                                                                                     Payments Only:
535 Route 38
Suite 580                                                                                                     P.O. Box 1978
Cherry Hill, NJ 08002                                                                               Memphis, TN 38101-1978
(856) 663-5002
                                                                                                                      IS_CHH_5004
